DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 12-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the hitting area” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 12 recites the limitation “the alignment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the alignment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the golfer’s feet” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 16-20 objected to because of the following informalities:  
The recitations in claims 16-19, lines 1-2 of “the hitting section has of a one or more” should be changed to --the hitting section has one or more--.
The recitation in claim 20, line 5 of “comprising a one or more” should be changed to -- comprising one or more --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper (20190232144) in view of Dlouhy (5004243).

Regarding claim 1, Hooper (Figures 1-3) teaches a golf mat comprising a high-density viscoelastic pad/block (Fig. 1-2, Part No. 18) (Para. 0018) and a base (16) (Para. 0030) having a cutout, wherein the 5cutout accepts the high-density polyurethane viscoelastic foam placed within the cutout, wherein a hitting section (14) (Para. 0014, 0046) is attached to an upper surface of the viscoelastic pad/block (18).  
 	Hooper does not teach a polyurethane foam.
 	Dlouhy (Fig. 1, 7, Part No. 20) teaches a polyurethane foam (20) used as an insert in a golf mat (Col. 2, Lines 49-55).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a viscoelastic pad/block used as an insert in a golf mat) for another (a polyurethane foam used as an insert in a golf mat)to obtain predictable results (a golf training mat comprising flexible insert) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) ).

Claims 2-4, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper in view of Dlouhy, further in view of Gray (20180326626).

	Regarding claim 2, the modified Hooper (Figures 1-3) teaches the10 hitting section (14) (Para. 0014, 0046) is attached to an upper surface of the viscoelastic pad/block (18).  

	Dlouhy (Fig. 1, 7, Part No. 20) teaches a polyurethane foam (20) used as an insert in a golf mat (Col. 2, Lines 49-55).
 	Gray (Figures 1-50) teaches a protective bag (100) that holds the foam in the bag (Para. 0065).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a viscoelastic pad/block used as an insert in a golf mat) for another (a polyurethane foam used as an insert in a golf mat)to obtain predictable results (a golf training mat comprising flexible insert) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Hopper with a protective bag that holds the foam in the bag as taught by Gray as a means of providing foam within a bag (Gray: Para. 0065).


	Regarding claim 3, the modified Hooper (Figures 1-3) teaches10 hitting section (14) (Para. 0014, 0046) is removably attached to an upper portion of the viscoelastic pad/block (18).  
	The modified Hopper does not teach the foam being in a bag.  
	Dlouhy (Fig. 1, 7, Part No. 20) teaches a polyurethane foam (20) used as an insert in a golf mat (Col. 2, Lines 49-55).
the foam being in a bag (100) (Para. 0065).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a viscoelastic pad/block used as an insert in a golf mat) for another (a polyurethane foam used as an insert in a golf mat)to obtain predictable results (a golf training mat comprising flexible insert) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Hopper with a bag that holds the foam as taught by Gray as a means of providing foam within a bag (Gray: Para. 0065).


	Regarding claim 4, the modified Hooper (Figures 1-3) teaches10 hitting section (14) (Para. 0014, 0046) is removably attached to an upper portion of the viscoelastic pad/block (18) by a combination of hook and pile attachments (Para. 0052).  
	The modified Hopper does not teach the foam being in a bag.  
	Dlouhy (Fig. 1, 7, Part No. 20) teaches a polyurethane foam (20) used as an insert in a golf mat (Col. 2, Lines 49-55).
.	Gray (Figures 1-50) teaches the foam being in a bag (100) (Para. 0065).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a viscoelastic pad/block used as an insert in a golf mat) for another (a polyurethane foam KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Hopper with a bag that holds the foam as taught by Gray as a means of providing foam within a bag (Gray: Para. 0065).


	Regarding claim 11, the modified Hooper (Figures 1-3) teaches10 the golf mat further comprised of a standing section (Fig. 3, Part No. 14) on which golfer's feet are placed. 

 
10 	Regarding claims 12-13 and 16-17, the modified Hooper (Figures 1-3) teaches10 the golf mat further comprised of a standing section (Fig. 3, Part No. 14) on which golfer's feet are placed.
 	The modified Hooper does not teach the standing section has a plurality of horizontal lines for the alignment of the golfer's feet, the standing section 15has a plurality of vertical lines for the alignment of the golfer's feet, the hitting section has of a one or more swing-path lines for comparing shape of a divot with one or more swing-path lines, the hitting section 10has of a one or more swing-path lines for comparing shape of a divot with one or more swing-path lines, and wherein the one or more swing-path lines has a crosshair.
 	It is noted that the claim recitations of claims 12-13 and 16-17 are directed to printed matter. To be given patentable weight, the printed matter and associated and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. In the instant case the substrate (the mat) merely serves as support for the printed matter (indicia on the mat), and there is no new feature of physical structure and no new relation of printed matter to physical structure that is new and unobvious, therefore the printed matter is not given patentable weight.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper in view of Dlouhy, further in view of Haskins (20030220152) and Steele (10052543).

	Regarding claim 5, the modified Hooper (Figures 1-3) teaches a golf mat comprising a hitting section (14) (Para. 0014, 0046) attached to an upper surface of the viscoelastic pad/block (18).

 	Haskins (Figures 1-9) teaches the hitting area (Fig. 1, Part No. 110) (Para. 0031) comprises of nylon.
 	Steele (Figures 1-13) teaches the hitting area (Fig. 3, Part No. 142) having thermochromic pigments (Col. 7, Lines 11-17) wherein the thermochromic pigments change color temporarily due to increased temperature from friction caused by impact and 5swipe of a golf clubhead on the hitting section when the golf clubhead hits the hitting section (Col. 7, Lines Col. 6, Lines 61-67 and Col. 7, Lines 11-17).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with the hitting area comprises of nylon as taught by Haskins as a means of simple substitution of one known element (a hitting section/area of a golf training mat) for another (hitting section area comprised of nylon) to obtain predictable results (a hitting section portion of a golf mat) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Hooper with the hitting area having thermochromic pigments as taught by Steele as a means of providing a hitting section of a golf mat with a thermochromic pigment so that the hitting section changes color when heated due to friction between a golf club and the hitting section (Steele: Col. 7, Lines Col. 6, Lines 61-67, and Col. 7, Lines 11-17).

Claims 6-10, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper in view of Dlouhy, Haskins, and Steele, further in view of Gray (20180326626).

	Regarding claim 6, the modified Hooper (Figures 1-3) teaches the hitting section (14) (Para. 0014, 0046) is attached to an upper surface of the viscoelastic pad/block (18).
 	The modified Hooper does not teach a protective bag that holds the foam in the 10bag.  
	Dlouhy (Fig. 1, 7, Part No. 20) teaches a polyurethane foam (20) used as an insert in a golf mat (Col. 2, Lines 49-55).
 	Gray (Figures 1-50) teaches a protective bag (100) that holds the foam in the bag (Para. 0065).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a viscoelastic pad/block used as an insert in a golf mat) for another (a polyurethane foam used as an insert in a golf mat)to obtain predictable results (a golf training mat comprising flexible insert) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Hopper with a protective bag that holds the foam in the bag as taught by Gray as a means of providing foam within a bag (Gray: Para. 0065).



	Regarding claim 7, the modified Hooper (Figures 1-3) teaches10 hitting section (14) (Para. 0014, 0046) is removably attached to an upper portion of the viscoelastic pad/block (18).  
	The modified Hopper does not teach the foam being in a bag.  
	Dlouhy (Fig. 1, 7, Part No. 20) teaches a polyurethane foam (20) used as an insert in a golf mat (Col. 2, Lines 49-55).
 	Gray (Figures 1-50) teaches the foam being in a bag (100) (Para. 0065).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a viscoelastic pad/block used as an insert in a golf mat) for another (a polyurethane foam used as an insert in a golf mat)to obtain predictable results (a golf training mat comprising flexible insert) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Hopper with a bag that holds the foam as taught by Gray as a means of providing foam within a bag (Gray: Para. 0065).

  
	Regarding claim 8, the modified Hooper (Figures 1-3) teaches10 hitting section (14) (Para. 0014, 0046) is removably attached to an upper portion of the viscoelastic pad/block (18) by a combination of hook and pile attachments (Para. 0052).  
	The modified Hopper does not teach the foam being in a bag.  

.	Gray (Figures 1-50) teaches the foam being in a bag (100) (Para. 0065).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a viscoelastic pad/block used as an insert in a golf mat) for another (a polyurethane foam used as an insert in a golf mat)to obtain predictable results (a golf training mat comprising flexible insert) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Hopper with a bag that holds the foam as taught by Gray as a means of providing foam within a bag (Gray: Para. 0065).



	Regarding claim 9, the modified Hooper (Figures 1-3) teaches10 a lower portion of the viscoelastic pad/block (18) (Para. 0018) is removably attached to a bottom of the cutout (Para. 0030).
 	The modified Hooper does not teach the foam being in a bag.  
	Dlouhy (Fig. 1, 7, Part No. 20) teaches a polyurethane foam (20) used as an insert in a golf mat (Col. 2, Lines 49-55).
 	Gray (Figures 1-50) teaches the foam being in a bag (100) (Para. 0065).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Hopper with a bag that holds the foam as taught by Gray as a means of providing foam within a bag (Gray: Para. 0065).


	Regarding claim 10, the modified Hooper (Figures 1-3) teaches10 the lower portion of the viscoelastic pad/block (18) is removably attached to the bottom of the cutout by a combination of hook and pile attachment (Para. 0039).  
 	The modified Hooper does not teach the foam being in a bag.
	Gray (Figures 1-50) teaches a protective bag (100) that holds the foam in the bag (Para. 0065).
	Dlouhy (Fig. 1, 7, Part No. 20) teaches a polyurethane foam (20) used as an insert in a golf mat (Col. 2, Lines 49-55).
 	Gray (Figures 1-50) teaches a protective bag (100) that holds the foam in the bag (Para. 0065).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hooper with a polyurethane foam as taught by Dlouhy as a means of simple substitution of one known element (a viscoelastic pad/block used as an insert in a golf mat) for another (a polyurethane foam used as an insert in a golf mat)to obtain predictable results (a golf training mat comprising flexible insert) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 

 
10 	Regarding claims 14-15 and 18-20, the modified Hooper (Figures 1-3) teaches10 the golf mat further comprised of a standing section (Fig. 3, Part No. 14) on which golfer's feet are placed.
 	The modified Hooper does not teach the standing section has a plurality of horizontal lines for the alignment of 20the golfer's feet, the standing section has a plurality of vertical lines for the alignment of the golfer's feet, the hitting section has of a one or more swing-path lines for comparing shape 20of a divot with one or more swing-path lines, the hitting section has of a one or more swing-path lines for comparing shape 20of a divot with one or more swing-path lines, and the mat has a second set of one or more on-the-mat-swing-path lines paralleling - 26 -Attorney Docket No. 1606.09 the one or more swing-path lines of the hitting section, and a first set of one or more on-the-mat-swing-path lines comprising a one or more swing-line extensions forming the first set of one or more on-the-mat-swing-path lines 5continuously aligning with the one or more swing-path lines on the hitting section.
 	It is noted that the claim recitations of claims 14-15 and 18-20 are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. In the instant case the substrate (the mat) merely serves as support for the printed matter (indicia on the mat), and there is no new feature of physical structure and no new relation of printed matter to physical structure that is new and unobvious, therefore the printed matter is not given patentable weight.
10 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711